          Case 5:17-cv-00682-D Document 82 Filed 04/12/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSEPH P. SEAY, D.D.S., MS,                       )
LOIS JACOBS, D.D.S., MS,                          )
                                                  )
                               Plaintiffs,        )
              v.                                  )      Case No. CIV-17-682-D
                                                  )
OKLAHOMA BOARD OF DENTISTRY,                      )
et. al.,                                          )
                 Defendants.                      )

                                             ORDER

       Before the Court is Defendants’ Supplemental Brief-in-Chief to Defendants’

Motion for Summary Judgment Addressing Plaintiffs’ Fourth Cause of Action – Restraint

of Trade [Doc. No. 68]. Plaintiffs have responded [Doc. No. 74], to which Defendants have

replied [Doc. No. 75].

                                        BACKGROUND

       This dispute centers around specialty licenses in dentistry. Plaintiffs are dentist

anesthesiologists who both hold advanced degrees. They are licensed as general dentists,

although their practice is focused exclusively on providing anesthesia services.

       Sections of the Oklahoma Dental Act and the Oklahoma Board of Dentistry Rules

prohibit Plaintiffs from advertising to the public as specialists, as Plaintiffs’ field is not

recognized as a specialty and thereby precludes them from obtaining a specialty license.

OKLA. STAT. tit. 59, § 328.22(A)(2). Plaintiffs may not advertise as specialists without

holding a specialty license.

       Plaintiffs filed suit against Defendants alleging four causes of action: (1)
          Case 5:17-cv-00682-D Document 82 Filed 04/12/21 Page 2 of 6




Deprivation of Property and Liberty Interests Without Due Process of Law; (2) Equal

Protection; (3) Freedom of Speech; and (4) Restraint of Trade in Violation of 15 U.S.C. §§

1–26. On April 21, 2020, the Court granted summary judgment in Defendants’ favor as to

the 42 U.S.C. § 1983 claims because the claims were barred by the statute of limitations.

See Order [Doc. No. 67]. As to the fourth cause of action, restraint of trade, the Court

ordered the Parties to file the instant supplemental briefing.

                                       STANDARD

       Summary judgment is appropriate when “‘the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law.’” Wilkerson v.

Shinseki, 606 F.3d 1256, 1262 (10th Cir. 2010) (quoting FED. R. CIV. P. 56(c)). When a

summary judgment motion is filed, “[t]he court views the record and draws all favorable

inferences in the light most favorable to the non-moving party.” Pepsi-Cola Bottling Co.

of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005). Summary

judgment may be granted where the undisputed material facts establish that one party is

entitled to judgment as a matter of law. FED. R. CIV. P. 56; Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). A material fact is one that may affect the outcome of the suit under

governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

                                       DISCUSSION

       The relevant question before the Court is whether the restraint of trade claims are




                                              2
           Case 5:17-cv-00682-D Document 82 Filed 04/12/21 Page 3 of 6




time-barred. 1 “In general, ‘[t]he statute of limitations for federal antitrust actions is four

years.’” Champagne Metals v. Ken-Mac Metals, Inc., 458 F.3d 1073, 1088 (10th Cir. 2006)

(quoting Kaw Valley Elec. Coop. Co. v. Kan. Elec. Power Coop., Inc., 872 F.2d 931, 933

(10th Cir. 1989)). “The general rule is that an antitrust ‘cause of action accrues and the

statute begins to run when a defendant commits an act that injures a plaintiff’s business.’”

Kaw Valley, 872 F.3d at 933 (quoting Zenith Radio Corp. v. Hazeltine Research, Inc., 401

U.S. 321, 338 (1971)). The parties agree on the four-year period but disagree on the date

of accrual.

       Defendants assert that Plaintiffs’ cause of action would have accrued in the 1990s,

and accordingly, is barred by the four-year statute of limitations. Defs.’ Suppl. Br. [Doc.

No. 68] at 7. Plaintiffs, however, rely on the continuing conspiracy doctrine to assert their

action is not time-barred. Pls.’ Resp. Br. [Doc. No. 74] at 6. Plaintiffs’ position is that the

clock reset each time the statute was amended in 2015, 2018, and 2019. Id. at 5.

       “[F]or an act to trigger the [continuing conspiracy doctrine]: ‘1) It must be a new

and independent act that is not merely a reaffirmation of a previous act; and 2) it must

inflict new and accumulating injury on the plaintiff.’” Champagne Metals, 458 F.3d at

1087 (quoting Kaw Valley, 872 F.3d at 933).

       Part one of the test requires the act to be new and independent—not a reaffirmation

of a previous act. As to the act, Plaintiffs contend that the regulatory scheme and the

continued threat of enforcement constitutes restraint of trade. See Suppl. Compl. [Doc. No.


1
 Although the parties raise other arguments, the Court need not address them because of
the Court’s determination of the statute of limitations issue.
                                              3
           Case 5:17-cv-00682-D Document 82 Filed 04/12/21 Page 4 of 6




19] at 17. Concerning the regulatory scheme, Plaintiffs state that the “1970 or 1998

versions of the statute were not final and could be amended any year to fix the restraint of

trade problem.” Pls.’ Resp. Br. [Doc. No. 74] at 6. According to Plaintiffs, the 2015, 2018,

and 2019 amendments to the statute were new and independent acts that reset the clock. Id.

       In deciding whether an act is new and independent, the Tenth Circuit has considered

the finality of the initial act. In the context of refusal to deal cases, if the first refusal was

final, the statute of limitations begins to run, and no new cause of action accrues if the party

makes subsequent attempts to deal. See Kaw Valley, 872 F.3d at 933–34. If, however, the

initial refusal was not final, each time the party attempts to deal and is rejected, a new cause

of action accrues. Id.

       The Tenth Circuit applied this finality rationale in Kaw in the context of refusing to

share power. There, the Tenth Circuit looked to the form of the refusal to determine

whether it was final Id. In Kaw, the refusal was a resolution passed by a board. Id. The

Tenth Circuit discussed the language of the resolution, noting that “[t]he language of the

resolution indicates its finality,” and it “sent a clear message to [the plaintiff] that if it

wanted power, it would have to join up or litigate.” Id. at 934–35. The board had exclusive

control over the input they were denying the plaintiff. See Champagne, 458 F.3d at 1089

(discussing Kaw Valley). As such, the board’s decision required no further action. Id.

       Here, applying this rationale, the statute is final. 2 The Specialty License Section of

the Oklahoma Dental Act, like all statutes, began as a bill that passed through committees,


2
 Plaintiffs’ assertion that the statute was not final because it could be amended at any time
is unpersuasive, as this is true for any statute.
                                                4
           Case 5:17-cv-00682-D Document 82 Filed 04/12/21 Page 5 of 6




was voted on by both chambers of the Oklahoma legislature, and signed by the Governor.

After the statute was passed, no further action was required. Subsequent attempts to amend

the statute to include dental anesthesiology did not restart the statute of limitations.

Likewise, subsequent successful amendments to the statute that omitted the dental

anesthesiology specialty did not restart the statute of limitations. Plaintiffs have failed to

meet their burden as to the first prong of the continuing conspiracy doctrine. As such,

Plaintiffs’ restraint of trade claim is time-barred.

                                          CONCLUSION

       The Court finds that Defendants are entitled to summary judgment on Plaintiffs’

restraint of trade claim for the reasons discussed herein. 3 Accordingly, Defendants’

Supplemental Brief-in-Chief to Defendants’ Motion for Summary Judgment Addressing

Plaintiffs’ Fourth Cause of Action – Restraint of Trade [Doc. No. 68] is GRANTED, and

this Order disposes of the remaining claims in this action. A separate judgment will be

issued accordingly.




3
  “‘A district court’s decision whether to exercise [supplemental] jurisdiction after
dismissing every claim over which it had original jurisdiction is purely discretionary.’”
Apache Tribe of Oklahoma v. Brown, 966 F. Supp. 2d 1188, 1197–98 (W.D. Okla. 2013)
(quoting Carlsbad Technology, Inc. v. HIF Bio, Inc., 556 U.S. 635, 639–40 (2009)). The
Tenth Circuit, however, has cautioned district courts: “When all federal claims have been
dismissed, the court may, and usually should, decline to exercise jurisdiction over any
remaining state law claims.” Koch v. City of Del City, 660 F.3d 1228, 1248 (10th Cir.
2011). The Court has granted summary judgment to Defendants on the 42 U.S.C. § 1983
claims, [Doc. No. 67], and now on the restraint of trade claim. To the extent that any claims
under the Oklahoma constitution remain, which are not apparent to the Court, the Court
declines to exercise supplemental jurisdiction.
                                               5
   Case 5:17-cv-00682-D Document 82 Filed 04/12/21 Page 6 of 6




IT IS SO ORDERED this 12th day of April, 2021.




                                  TIMOTHY D. DeGIUSTI
                                  Chief United States District Judge




                                 6
